As Filed with the Securities and Exchange Commission on May 22, 2014 File No. 333-35821 File No. 811-08359 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ PRE-EFFECTIVE AMENDMENT NO. // POST-EFFECTIVE AMENDMENT NO. 25 /X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ AMENDMENT NO. 27 /X/ THE WESTPORT FUNDS (Exact Name of Registrant as Specified in Charter) 253 Riverside Avenue Westport, Connecticut06880 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (203) 227-3601 Edmund H. Nicklin, Jr. The Westport Funds 253 Riverside Avenue Westport, Connecticut06880 (Name and address of agent for service of process) COPIES TO: Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI53233 Megan C. Johnson Dechert LLP 1treet NW Washington, D.C. 20006 It is proposed that this filing will become effective (check the appropriate box): [x ] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Westport, and State of Connecticut, on the 22nd day of May, 2014. The Westport Funds By: /s/ Edmund H. Nicklin, Jr. Edmund H. Nicklin, Jr. President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and the date(s) indicated. Signature Title Date /s/ Edmund H. Nicklin, Jr. President and Trustee May 22, 2014 Edmund H. Nicklin, Jr. /s/ Terry A. Wettergreen Treasurer May 22, 2014 Terry A. Wettergreen * Trustee May 22, 2014 Edward K. Mettelman * Trustee May 22, 2014 Stephen E. Milman * Trustee May 22, 2014 Donel Bruce Smith *By: /s/ Edmund H. Nicklin, Jr. Edmund H. Nicklin, Jr. Attorney-in-Fact EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
